Citation Nr: 0709735	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1963 and divorced in 1974, and did not remarry or enter in a 
common law marriage at any time subsequent to their 1974 
divorce.

2.  When the veteran died in September 1999, he was not 
married to the appellant.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(j), 
3.50 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts in this case are not in dispute and may be 
briefly summarized. A VA Form 21-8947 dated in October 2001 
shows the veteran died in September 1999.   The appellant has 
reported via her application and her testimony before the 
undersigned in July 2006 that she and the veteran were 
married in 1963 and divorced in 1973.  She has provided no 
official divorce records.  She testified at her personal 
hearing at the RO before the undersigned Veterans Law Judge 
that she and the veteran married in 1963 divorced in 1973.  
On her claim for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits, received in August 2001, she 
indicated that she and the veteran had no children and that 
she did not live with him continuously from the date of their 
marriage until the date of his death.  

The appellant also testified that she and the veteran had two 
children, with one currently surviving.  She stated that 
after the divorce she did not continue to live with the 
veteran and that she was not living with him when he died.  
She also testified that she and the veteran were not holding 
themselves out as being married and that the veteran was 
living in North Carolina.  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2006) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2006).  
For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j).  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994).  

The evidence clearly shows the appellant and the veteran, 
although married at one time, were not married to each other 
at the time of his death in September 1999, although she has 
indicated that they saw each other occasionally.  They had 
not been married for over twenty years, since 1974, and he 
lived in another state.  The appellant has freely testified 
to this fact.  A valid marriage between the appellant and the 
veteran at the time of his death is a basic requirement for 
recognition as his surviving spouse.  The legal criteria 
governing the status of a deceased veteran's widow as a 
surviving spouse are clear and specific, and the Board is 
bound by them. Here, they do not provide a basis upon which a 
favorable decision may be rendered.  Moreover, the benefit of 
the doubt doctrine is inapplicable because the issue on 
appeal involves the appellant's status as a claimant.  See, 
e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  No other laws or regulations, e.g., those 
governing "deemed valid marriages," are applicable in this 
case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 
38 C.F.R. §§ 3.52, 3.53, 3.54 (2006).

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the appellant's claim, VA issued regulations 
implementing the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002). However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute).  So there does 
not need to be further discussion of the VCAA, and the 
appellant is not prejudiced by the Board proceeding to 
adjudicate her claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


